            Case 1:21-cv-01084-RTH Document 14 Filed 03/26/21 Page 1 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   Bid Protest



10 TANKER AIR CARRIER, LLC
                Plaintiff,
       v.

                                                                       No. _______ 21-1084            C
THE UNITED STATES OF AMERICA,
                Defendant.




                                     PROTECTIVE ORDER

        The court finds that certain information likely to be disclosed orally or in writing during
the course of this litigation may be competition-sensitive or otherwise protectable and that entry
of a Protective Order is necessary to safeguard the confidentiality of that information.
Accordingly, the parties shall comply with the terms and conditions of this Protective Order.

                                                 I.

1.     Protected Information Defined. “Protected information” as used in this order means
       information that must be protected to safeguard the competitive process, including source
       selection information, proprietary information, and confidential information contained in:

                (a) any document (e.g., a pleading, motion, brief, notice, or discovery request or
                response) produced, filed, or served by a party to this litigation; or
                (b) any deposition, sealed testimony or argument, declaration, or affidavit taken or
                provided during this litigation.

2.     Restrictions on the Use of Protected Information. Protected information may be used
       solely for the purposes of this litigation and may not be given, shown, made available,
       discussed, or otherwise conveyed in any form except as provided herein or as otherwise
       required by federal statutory law.

                                                 II.

3.     Individuals Permitted Access to Protected Information. Except as provided in paragraphs
       7 and 8 below, the only individuals who may be given access to protected information are
       counsel for a party and independent consultants and experts assisting such counsel in
       connection with this litigation.
       Case 1:21-cv-01084-RTH Document 14 Filed 03/26/21 Page 2 of 5




4.   Applying for Access to Protected Information. An individual seeking access to protected
     information pursuant to Appendix C, Section VI of this court’s rules must read this
     Protective Order; must complete the appropriate application form (Form 9—“Application
     for Access to Information Under Protective Order by Inside or Outside Counsel,” or
     Form 10—“Application for Access to Information Under Protective Order by a
     Consultant or Expert”); and must file the executed application with the court.

5.   Objecting to an Application for Admission. Any objection to an application for access
     must be filed with the court within two (2) business days of the objecting party’s receipt
     of the application.

6.   Receiving Access to Protected Information. If no objections have been filed by the close
     of the second business day after the other parties have received the application, the
     applicant will be granted access to protected information without further action by the
     court. If any party files an objection to an application, access will only be granted by
     court order.

7.   Access to Protected Information by Court, Department of Justice, and Agency Personnel.
     Personnel of the court, the procuring agency, and the Department of Justice are
     automatically subject to the terms of this Protective Order and are entitled to access to
     protected information without further action.

8.   Access to Protected Information by Support Personnel. Paralegal, clerical, and
     administrative support personnel assisting any counsel who has been admitted under this
     Protective Order may be given access to protected information by such counsel if those
     personnel have first been informed by counsel of the obligations imposed by this
     Protective Order.

                                             III.

9.   Identifying Protected Information. Protected information may be provided only to the
     court and to individuals admitted under this Protective Order and must be identified as
     follows:

        (a) if provided in electronic form, the subject line of the electronic transmission shall
            read “CONTAINS PROTECTED INFORMATION”; or

        (b) if provided in paper form, the document must be sealed in a parcel containing the
            legend “PROTECTED INFORMATION ENCLOSED” conspicuously marked
            on the outside.

     The first page of each document containing protected information, including courtesy
     copies for use by the judge, must contain a banner stating “Protected Information to Be
     Disclosed Only in Accordance With the U.S. Court of Federal Claims Protective
     Order” and the portions of any document containing protected information must be
     clearly identified.



                                              2
        Case 1:21-cv-01084-RTH Document 14 Filed 03/26/21 Page 3 of 5




10.   Filing Protected Information. Pursuant to this order, a document containing protected
      information may be filed electronically under the court’s electronic case filing system
      using the appropriate activity listed in the “SEALED” documents menu. If filed in paper
      form, a document containing protected information must be sealed in the manner
      prescribed in paragraph 9(b) and must include as an attachment to the front of the parcel a
      copy of the certificate of service identifying the document being filed.

11.   Protecting Documents Not Previously Sealed. If a party determines that a previously
      produced or filed document contains protected information, the party may give notice in
      writing to the court and the other parties that the document is to be treated as protected,
      and thereafter the designated document must be treated in accordance with this Protective
      Order.

                                              IV.

12.   Redacting Protected Documents For the Public Record.
         (a) Initial Redactions. After filing a document containing protected information in
             accordance with paragraph 10, or after later sealing a document pursuant to
             paragraph 11, a party must promptly serve on the other parties a proposed
             redacted version marked “Proposed Redacted Version” in the upper right-hand
             corner of the first page with the claimed protected information deleted.

         (b) Additional Redactions. If a party seeks to include additional redactions, it must
             advise the filing party of its proposed redactions within two (2) business days
             after receipt of the proposed redacted version. The filing party must then provide
             the other parties with a second redacted version of the document clearly marked
             “Agreed-Upon Redacted Version” in the upper right-hand corner of the page
             with the additional information deleted.

         (c) Final Version. At the expiration of the two-day period noted in (b) above, or after
             an agreement between the parties has been reached regarding additional
             redactions, the filing party must file with the court the final redacted version of
             the document clearly marked “Redacted Version” in the upper right-hand corner
             of the first page. This document will be available to the public.

         (d) Objecting to Redactions. Any party at any time may object to another party’s
             designation of certain information as protected. If the parties are unable to reach
             an agreement regarding redactions, the objecting party may submit the matter to
             the court for resolution. Until the court resolves the matter, the disputed
             information must be treated as protected.

                                              V.

13.   Copying Protected Information. No party, other than the United States, may for its own
      use make more than one copy per individual admitted under the protective order of a



                                               3
        Case 1:21-cv-01084-RTH Document 14 Filed 03/26/21 Page 4 of 5




      protected document received from another party, except with the consent of all other
      parties. A party may make additional copies of such documents, however, for filing with
      the court, service on the parties, or use in discovery and may also incorporate limited
      amounts of protected information into its own documents or pleadings. All copies of such
      documents must be clearly labeled in the manner required by paragraph 9.

14.   Waiving Protection of Information. A party may at any time waive the protection of this
      order with respect to any information it has designated as protected by advising the court
      and the other parties in writing and identifying with specificity the information to which
      this Protective Order will no longer apply.

15.   Safeguarding Protected Information. Any individual admitted under this Protective Order
      must take all necessary precautions to prevent disclosure of protected information,
      including but not limited to physically securing, safeguarding, and restricting access to
      the protected information.

16.   Breach of the Protective Order. If a party discovers any breach of any provision of this
      Protective Order, the party must promptly report the breach to the other parties and
      immediately take appropriate action to cure the violation and retrieve any protected
      information that may have been disclosed to individuals not admitted under this
      Protective Order. The parties must reasonably cooperate in determining the reasons for
      any such breach.

17.   Seeking Relief From the Protective Order. Nothing contained in this order shall preclude
      a party from seeking relief from this Protective Order through the filing of an appropriate
      motion with the court setting forth the basis for the relief sought.

                                              VI.

18.   Maintaining Filed Documents Under Seal. The court will maintain properly marked
      protected documents under seal throughout this litigation.




                                               4
        Case 1:21-cv-01084-RTH Document 14 Filed 03/26/21 Page 5 of 5




19.   Retaining Protected Information After the Termination of Litigation. Upon conclusion of
      this action (including any appeals and remands), the original version of the administrative
      record and any other materials that have been filed with the court under seal will be
      retained by the court pursuant to RCFC 77.3(c). Copies of such materials may be returned
      by the court to the filing parties for disposition in accordance with paragraph 20 of this
      Protective Order.

20.   Disposing of Protected Information. Within thirty (30) days after the conclusion of this
      action (including any appeals and remands), each party must destroy all protected
      information received pursuant to this litigation and certify in writing to each other party
      that such destruction has occurred or must return the protected information to the parties
      from which the information was received. With respect to protected electronically stored
      information (ESI) stored on counsel’s computer network(s), destruction of such ESI for
      purposes of compliance with this paragraph shall be complete when counsel takes
      reasonable steps to delete all such ESI from the active email system (such as, but not
      limited to, the “Inbox,” “Sent Items,” and “Deleted Items” folders) of admitted counsel
      and of any personnel who received or sent emails with protected information while
      working under the direction and supervision of such counsel, and by deleting any
      protected ESI from databases under counsel’s control. Compliance with this paragraph
      does not require counsel to search for and remove ESI from any computer network back-
      up tapes, disaster recovery systems, or archival systems. Each party may retain one copy
      of such documents, except when the retention of additional copies is required by federal
      law or regulation, provided those documents are properly marked and secured.

IT IS SO ORDERED.



                                    s/Ryan T. Holte_______________
                                    Ryan T. Holte
                                    Judge




                                               5
